UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7142



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BRIAN ADAIR FULLER, a/k/a Rico,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-97-69, CA-01-458-7)


Submitted:   September 19, 2002       Decided:   September 30, 2002


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brian Adair Fuller, Appellant Pro Se.     Nancy Spodick Healey,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Brian Adair Fuller seeks to appeal the district court’s orders

denying his motion filed under 28 U.S.C. § 2255 (2000), and motion

for reconsideration.   We have reviewed the record and conclude on

the reasoning of the district court that Fuller has not made a

substantial showing of the denial of a constitutional right.    See

United States v. Fuller, Nos. CR-97-69; CA-01-458-7 (W.D. Va.

May 31, 2002; July 3, 2002).   Accordingly, we deny a certificate of

appealability and dismiss the appeal.      See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                  2